THE THIRTEENTH COURT OF APPEALS

                                   13-16-00393-CR


                                MARCUS ESEDE ALI
                                       v.
                               THE STATE OF TEXAS


                                 On Appeal from the
                  County Court at Law No. 4 of Travis County, Texas
                         Trial Cause No. C-1-CR-15-218479


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

June 28, 2018